Case 4:09-cr-00058-WTM-CLR Document 118 Filed 05/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. CR409-058

Vv.

)
)
)
)
MORGAN HOUSTON, )
)
Defendant. )

)

 

ORDER

Before the Court is Defendant Morgan Houston’s Motion for
Reconsideration. (Doc. 117.) In his motion, Defendant requests
that the Court reconsider its adoption of the Magistrate Judge’s
Report and Recommendation. (Doc. 116.) In this Court’s adoption
order, the Court construed Defendant’s Motion for Relief from
Judgment (Doc. 106), Motion to Appoint Counsel (Doc. 109), and
Motion to Reduce Sentence (Doc. 110) as a successive petition
pursuant to 28 U.S.C. § 2255. (Doc. 116.) Subsequently, the Court
dismissed Defendant’s motions because Defendant did not obtain
authorization from the Eleventh Circuit to file a successive
§ 2255 petition. (Id.) In his motion for reconsideration,
Defendant argues that his motions were not a successive § 2255
petition, but, instead, a motion for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1) (A) as amended by the First
Step Act. (Doc. 117.) After careful consideration of the record

in this case, the Court sees no reason to overturn its prior
Case 4:09-cr-00058-WTM-CLR Document 118 Filed 05/27/20 Page 2 of 2

ruling. Accordingly, Defendant’s motion for reconsideration (Doc.
117) is DENIED.

SO ORDERED this 2 7 aay of May 2020.

WILLIAM T. MOORE, my
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
